Order filed November 20, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00783-CV
                                 ___________
                          JENNIFER ROSS, Appellant
                                         V.
               HAVEN AT HIGHLAND KNOLLS LP, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                     Trial Court Cause No. 541012103


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the County Civil Court at Law No. 3 informed this court that appellant had not
made arrangements for payment of the reporter’s record. On October 26, 2018, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’ s record unless appellant, within 15 days of
that notice, provided this court with proof of payment for the record. See Tex. R.
App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM